Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed February 22, 2022 is acknowledged.  Claims 1-28, 30-33, 36-47 and 52 are canceled. Claims 29 and 48 are amended. Claims 29, 34-35, 48-51 and 53 are pending. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/2/21.
3.	Claims 29, 34-35, 48-51 and 53 are under examination with respect to SEQ ID NO: 28 for sequences, Ocrevus (ocrelizumab) for additional agents in this office action.
4.	Applicant’s arguments filed on February 22, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The rejection of claims 29 and 34 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Wagner (US9562088) is withdrawn in response to Applicant’s amendment to the claims.

Claim Rejections/Objections Maintained
In view of the amendment filed on February 22, 2022, the following rejections are maintained.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 29 and 34 are rejected under 35 U.S.C. 103 as obvious over Wagner (US9562088, cited previously) (Wagner’088) as evidenced by Wagner et al. (WO2019/136307, published Jul 11, 2019, priority Jan 5, 2018) (Wagner’307). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 29 and 34 as amended are drawn to a method for reducing symptoms of MS in a subject comprising administering to the subject therapeutic amount of a 6-amino acid long peptide having the amino acid sequence of SEQ ID NO:28. 

Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131, MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, Wagner (US9562088) does render the claimed invention obvious because:
i. Wagner’088 teaches a method of treating multiple sclerosis (MS) using a peptide inhibiting the interaction of CD40 and CD154, wherein the peptide comprises a core sequence: KGYY, and wherein the peptide includes a 6-mer peptide and an 8-mer peptide. The 6-mer peptide (SEQ ID NO:4) disclosed by Wagner’088 comprises the core sequence of KGYY and the 8-mer peptide (SEQ ID NO:6) disclosed by Wagner’088 comprises the claimed 6-mer peptide of instant SEQ ID NO:28 which also comprises the core sequence of KGYY (col. 10, lines 37-67, table 1; col. 13, lines 21-36; col. 15, lines 1-60). 
KGYY), which is encompassed within the human 8-mer peptide disclosed Wagner’088.
iii. While Wagner’088 does not explicitly teach that the 6-mer peptide is the amino acid sequence of SEQ ID NO:28 (AEKGYY), it would have been obvious to a skilled artisan before the invention was made to use the claimed 6-mer peptide of the instant SEQ ID NO:28 in the method of Wagner’088 for treating MS because both 6-mer peptide (SEQ ID NO:4) and mouse and human 8-mer peptides (SEQ ID NOs: 5-6) comprising the core sequence of KGYY as disclosed by Wagner’088 are effective to treat MS; and the human 8-mer peptide (SEQ ID NO:6) disclosed by Wagner’088 comprises the claimed 6-mer peptide of instant SEQ ID NO: 28 and the core sequence of KGYY, and is effective to treat MS. 
Further, as acknowledged and admitted by Applicant, based on the mouse sequence, the mouse 6-mer peptide (SEQ ID NO:4: KKGYYT) derived from the mouse 8-mer peptide (SEQ ID NO:5: AKKGYYTM) as shown in Figure1 of Wagner’088 is more effective than the mouse 8-mer peptide (SEQ ID NO:5). This teaching of Wagner’088 itself provides motivation to a skilled artisan to modify the human 8-mer peptide (SEQ ID NO:6: AEKGYYTM) comprising the core sequence of KGYY and within the human 8-mer peptide disclosed by Wagner’088 to a human 6-mer peptide comprising the core sequence of KGYY, wherein the human 6-mer peptide includes the claimed 6-mer peptide of instant SEQ ID NO:28 (AEKGYY) and select and use the human 6-mer peptide comprising the core sequence of KGYY in the method of Wagner’088 to treat MS. The skilled artisan would have expected success in modifying the human 8-mer peptide (SEQ ID NO:6: AEKGYYTM) to a human 6-mer peptide comprising the core AEKGYY (the claimed SEQ ID NO:28), KGYYTM, EKGYYT) and choosing the claimed 6-mer peptide from the three 6-mer peptides modified from the human 8-mer peptide comprising the core sequence of KGYY disclosed by Wagner’088 in the Wagner’088’s method to arrive at the claimed method with a reasonable expectation of success because the claimed 6-mer peptide modified from the human 8-mer peptide comprising the core sequence of KGYY, and based on the mouse sequence, the mouse 6-mer peptide (SEQ ID NO:4: KKGYYT) derived from the mouse 8-mer peptide (SEQ ID NO:5: AKKGYYTM) is more effective than the mouse 8-mer peptide (SEQ ID NO:5) as shown in Figure1 of Wagner’088. Thus, a skilled artisan would have been motivated to modify the human 8-mer peptide (SEQ ID NO:6) to a human 6-mer peptide comprising the core sequence of KGYY, which can only be --AEKGYY- (the claimed 6-mer peptide of SEQ ID NO:28), -KGYYTM- and -EKGYYT-  and select, use and substitute the human 8-mer peptide for the claimed 6-mer peptide of SEQ ID NO:28 in the Wagner’088’s method. The skilled artisan could have substituted one human 6-mer peptide for the human 8-mer peptide in the method of Wagner’088 because based on the mouse sequence, the mouse 6-mer peptide (SEQ ID NO:4: KKGYYT) derived from the mouse 8-mer peptide (SEQ ID NO:5: AKKGYYTM) is more effective than the mouse 8-mer peptide (SEQ ID NO:5) as admitted by Applicant. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that a human 6-mer peptide comprising the core sequence of KGYY and derived from the human 8-mer peptide (SEQ ID NO:6: AEKGYYTM) (i.e. which include AEKGYY (the claimed SEQ ID KGYYTM, EKGYYT) would be safe and effective based on the peptides’ shared core sequence of KGYY and shared activity.
Further the claimed 6-mer peptide has been shown to be effective for treating autoimmune disease as evidenced by Wagner (WO2019136307) (Wagner’307), and multiple sclerosis is an autoimmune disease as taught by Wagner’088 (see col. 15, line 52). 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Accordingly, the rejection of claims 29 and 34 under 35 U.S.C. 103 as obvious over Wagner is maintained. 
Sequence alignment
SEQ ID NO:6(US9562088)(human)	1 AEKGYYTM 8
instant SEQ ID NO:28(human)	1 AEKGYY-- 6
SEQ ID NO:3(US9562088)(core)	1 --KGYY-- 4
SEQ ID NO:4(US9562088)(mouse)	1 -KKGYYT- 6

SEQ ID NO:5(US9562088)(mouse)	1 AKKGYYTM 8
instant SEQ ID NO:29 (mouse)	1 AKKGYY-- 6
SEQ ID NO:3(US9562088)(core)	1 --KGYY-- 4
SEQ ID NO:4(US9562088)(mouse)	1 -KKGYYT- 6

Claim Rejections - 35 USC § 103
8.	Claims 35, 48-51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US9562088) (Wagner’088) as evidenced by Wagner et al. (WO2019/136307) (Wagner’307) as applied to claims 29 and 34 above, and further in view of Rotman et al. (US2013/0209463, cited previously) as evidenced by Abdelhak et al. (Front. Neurol.2017; doi:10.3389/fneur.2017.00234, cited previously). The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 6-7 of the response, Applicant argues that the claimed method is not obvious over the cited references because Wagner’088 does not teach or suggest the claimed 6-mer peptide of SEQ ID NO:28 and Rotman and Abdelhak fail to cure the deficiencies of Wagner’088. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, Wagner (US9562088) does teach the claimed method or render the claimed invention obvious because:
i. For the reasons set forth above, Wagner’088 does render the claimed method recited in claims 29 and 34 obvious.
ii. The differences between the instant claims and Wagner’088 are: different forms of MS: primary progressive (PPMS) or secondary progressive (SPMS) recited in claim 48 vs MS, orelizumab recited in claims 49 and 53, polyglycerols, polyoxazolines, 
iii. While Wagner’088 dose not teach PPMS or SPMS as in claim 48, orelizumab as in claims 49 and 53, different expended delivery methods as in claim 35 or different PEGylation, acetylation or amidation as in claim 50, Rotman et al. (US2013/0209463) teach these limitations. In particular, Rotman teaches that MS comprises different forms of MS including PPMS or SPMS as in claim 48, and treatment of different forms of MS can be targeted by cells and pathways involved in autoimmunity and inflammation and different agents that can be used for treatment of autoimmune disease MS including PPMS and SPMS, wherein the agents include interferon beta-1a, interferon beta-1b, glatiramer acetate, rituximab, Ocrelizumab as recited in claims 49 and 53 (paragraphs [0012] [0229], [0236], claims 30-54, in particular) as evidenced by Abdelhak et al. (see p. 4-7; table 1;) or in combination with soluble gp39 (CD40L), soluble CD40, soluble antibodies reactive with CD40 (see paragraphs [0035]; [0237]-[0239], [0269]-[0280]; [0304], in particular). Rotman also teaches different formulations for different administration routes including intramuscular, intravenous, subcutaneous, oral, gavage, emollient/skin, intrathecal, intranasal, sublingual, intracerebral, or transdermal patch and  extended delivery systems including an implantable device, a hydrophilic polymer formulation, a permeable polymeric membrane, injectable gel implants, solvent 
It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Rotman with the teaching of Wagner’088 to treat PPMS or SPMS in the method of Wagner’088, or modify the peptide using different PEGylation, acetylation or amidation in the in method of Wagner’088 as in claim 50, use different expended delivery methods in the method of Wagner’088 as in claim 35 or use the peptide in combination with orelizumab in the method of Wagner with an expectation of success because Wagner’088 teaches the claimed method of treating MS using a peptide interacting with CD40, while Rotman teaches MS including PPMS and SPMS and treatment of MS including PPMS and SPMS using a peptide with different modifications or a combination of a peptide with different agents that have been used for treating MS including interferon beta-1a, 
The skilled artisan would have had a reasonable expectation of success in selecting different modifications or a combination of a peptide with different agents that have been used for treating MS including interferon beta-1a, interferon beta-1b, glatiramer acetate, rituximab, Ocrelizumab or soluble gp39 (CD40L), soluble CD40, soluble antibodies reactive with CD40 and using different extended delivery methods including those recited in claim 35 in the Wagner’088’s method because Wagner’088 teaches the claimed method of treating MS using a peptide interacting with CD40, and Rotman teaches MS including PPMS and SPMS and treatment of MS including PPMS and SPMS using a peptide with different modifications or a combination of a peptide  the references both teach treatment of MS including PPMS and SPMS using different agents, while Rotman expressly teaches MS including PPMS and SPMS and treatment of MS including PPMS and SPMS using a peptide with different modifications or a combination of a peptide with different agents that have been used for treating MS including interferon beta-1a, interferon beta-1b, glatiramer acetate, rituximab, Ocrelizumab or soluble gp39 (CD40L), soluble CD40, soluble antibodies reactive with CD40 and using different extended delivery methods including those recited in claim 35. 
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); . 


Conclusion


9.	NO CLAIM IS ALLOWED.





10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SEQ ID NO:28
BGO76216
ID   BGO76216 standard; peptide; 6 AA.
XX
AC   BGO76216;
XX
DT   05-SEP-2019  (first entry)
XX
DE   Human CD40 ligand (CD154) peptide, SEQ ID 28.
XX
KW   CD154 protein; CD40 ligand; antiarteriosclerotic; antidiabetic;
KW   antiinflammatory; antilipemic; atherosclerosis; autoimmune disease;
KW   autoinflammatory disease; cardiant; coronary artery disease;
KW   gastrointestinal-gen.; immunosuppressive; insulin dependent diabetes;
KW   lipid metabolism disorder; metabolic-gen.; prophylactic to disease;
KW   protein therapy; screening; therapeutic; vasotropic.
XX
OS   Homo sapiens.
XX
CC PN   WO2019136307-A1.
XX
CC PD   11-JUL-2019.
XX
CC PF   04-JAN-2019; 2019WO-US012425.
XX
PR   05-JAN-2018; 2018US-0614262P.
PR   08-NOV-2018; 2018US-00184129.
XX
CC PA   (OPTO-) OP-T LLC.
XX

XX
DR   WPI; 2019-61270E/57.
XX
CC PT   Preventing atherosclerosis, comprises administering peptide that affects 
CC PT   interaction of cluster of differentiation (CD) 40 with CD154/CD40-ligand.
XX
CC PS   Claim 10; SEQ ID NO 28; 104pp; English.
XX
CC   The present invention relates to a method for preventing atherosclerosis 
CC   in a subject. The method involves: administering a therapeutically 
CC   effective amount of a peptide that affects the interaction of CD40 with 
CC   CD154/CD40-ligand. The invention further discloses: (1) a method for 
CC   modulating, preventing, treating, reducing or reversing atherosclerosis, 
CC   type 2 diabetes, autoimmune disease, cardiovascular disease or auto-
CC   inflammatory disease in a subject; (2) a method for identifying a patient
CC   at risk for developing atherosclerosis, type 2 diabetes, autoimmune 
CC   disease or auto-inflammatory disease; (3) a method for preventing, 
CC   modulating and reducing calcification of vessel walls in a subject; (4) a
CC   method for lowering LDL cholesterol in a subject; (5) a method for 
CC   modulating and/or increasing glucose transport protein 4 (GLUT4) in a 
CC   subject; (6) a method for modulating and/or reducing INF-gamma, 
CC   interleukin-2/interleukin-17 in a subject; and (7) a composition 
CC   comprising the CD40-binding peptide. The method of the invention is 
CC   useful for modulating, preventing, treating, reducing or reversing 
CC   dyslipidemia, hypercholesterolemia, coronary heart disease, 
CC   atherosclerosis, type 2 diabetes, autoimmune disease, cardiovascular 
CC   disease or auto-inflammatory disease in a subject. The method of the 
CC   invention is also useful for screening a subject who is at risk for 
CC   developing atherosclerosis, type 2 diabetes, autoimmune disease or auto-
CC   inflammatory disease.
XX
SQ   Sequence 6 AA;

  Query Match             100.0%;  Score 6;  DB 29;  Length 6;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AEKGYY 6
              ||||||
Db          1 AEKGYY 6

BGS58952
ID   BGS58952 standard; peptide; 6 AA.
XX
AC   BGS58952;
XX
DT   17-OCT-2019  (first entry)
XX
DE   Human CD154 protein fragment, SEQ ID 28.
XX
KW   CD154 protein; CD40 ligand; antiarteriosclerotic; antidiabetic;
KW   antiinflammatory; antilipemic; atherosclerosis; autoinflammatory disease;
KW   gastrointestinal-gen.; inflammatory disease; metabolic-gen.;
KW   non-insulin dependent diabetes; prophylactic to disease; protein therapy;
KW   t-lymphocyte; therapeutic; vasotropic.
XX
OS   Homo sapiens.
XX
CC PN   US2019263888-A1.
XX
CC PD   29-AUG-2019.
XX
CC PF   04-JAN-2019; 2019US-00240630.
XX
PR   19-OCT-2010; 2010US-0394699P.
PR   19-OCT-2011; 2011WO-US056860.
PR   23-MAY-2013; 2013US-00880387.
PR   03-FEB-2017; 2017US-00423822.
PR   10-NOV-2017; 2017US-0584595P.
PR   05-JAN-2018; 2018US-0614262P.
PR   10-MAY-2018; 2018US-0669918P.
PR   08-NOV-2018; 2018US-00184129.
XX
CC PA   (OPTO-) OP-T LLC.
XX
CC PI   Wagner DH,  Yussman MG,  Henry CW;
XX
DR   WPI; 2019-744447/72.
XX
CC PT   Preventing, modulating, reducing, treating, or reversing type 2 diabetes 
CC PT   in subject involves administering, therapeutically effective amount of 
CC PT   peptide that affects interaction of CD40 with CD154/CD40-ligand to 
CC PT   subject.
XX
CC PS   Claim 63; SEQ ID NO 28; 57pp; English.
XX
CC   The present invention relates to a method for preventing, modulating 

CC   involves: administering an effective amount of a peptide to a subject 
CC   wherein the peptide affects the interaction of CD40 with CD154/CD40-
CC   ligand. The invention further discloses: (1) a method for modulating type
CC   2 diabetes in a patient; (2) the peptide for reducing atherosclerosis; 
CC   (3) the peptide for lowering cholesterol; (4) the peptide for lowering 
CC   interleukin-2 (IL2), interferon gamma (IFN gamma) and interleukin 17 a 
CC   (IL17a); (5) the peptide for increasing glucose transport protein (GLUT4)
CC   ; and (6) a method for detecting T-cells that express CD40 (Th40 cells). 
CC   The peptide, the method of the invention are useful for treating and 
CC   preventing type 2 diabetes, atherosclerosis, auto inflammatory disease or
CC   inflammation in a subject.
XX
SQ   Sequence 6 AA;

  Query Match             100.0%;  Score 6;  DB 29;  Length 6;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AEKGYY 6
              ||||||
Db          1 AEKGYY 6

BHK96302
ID   BHK96302 standard; peptide; 6 AA.
XX
AC   BHK96302;
XX
DT   16-APR-2020  (first entry)
XX
DE   Human CD40 ligand 6-mer peptide fragment (form 3) SEQ ID 28.
XX
KW   CD154 protein; CD40 ligand; antiarteriosclerotic; antilipemic;
KW   atherosclerosis; cardiant; cardiovascular disease; cardiovascular-gen.;
KW   coronary artery disease; diagnostic test; immune modulation;
KW   metabolic-gen.; prophylactic to disease; protein therapy; t-lymphocyte;
KW   therapeutic; vasotropic.
XX
OS   Homo sapiens.
XX
CC PN   US2020072837-A1.
XX
CC PD   05-MAR-2020.
XX
CC PF   31-JUL-2019; 2019US-00528269.
XX
PR   31-JUL-2018; 2018US-0712825P.
PR   10-MAY-2019; 2019US-0846289P.
XX
CC PA   (OPTO-) OP-T LLC.
XX
CC PI   Wagner DH,  Yussman MG,  Henry CW;
XX
DR   WPI; 2020-19237X/021.
XX
CC PT   Confirming or ruling out diagnosis of cardiovascular disease, 
CC PT   atherosclerosis, and/or coronary artery disease in patient by determining
CC PT   percentage of T helper (Th)40 cells in sample, and comparing percentage 
CC PT   of Th40 cells to control sample.
XX
CC PS   Disclosure; SEQ ID NO 28; 59pp; English.
XX
CC   The present invention relates to a method for confirming or ruling out 
CC   the diagnosis of cardiovascular disease, atherosclerosis, and coronary 
CC   artery disease in a patient. The method involves: (a) determining the 
CC   percentage of Th40 cells in a sample isolated from a subject presenting 
CC   with type 1 diabetes; (b) comparing the percentage of Th40 cells to a 
CC   control sample or a standard value; and (c) diagnosing cardiovascular 
CC   disease and coronary artery disease in the subject having an increase in 
CC   the percentage of Th40 cells in the sample from the subject relative to 
CC   the control sample or standard value, or ruling out cardiovascular 
CC   disease, atherosclerosis, and coronary artery disease in the subject 
CC   having no increase or a decrease in the percentage of Th40 cells in the 
CC   sample from the subject relative to the control sample or standard value.
CC   The invention further relates to methods for modulating T-cell activity 
CC   and for treating and preventing a disease, such as cardiovascular 
CC   disease, atherosclerosis, and coronary artery disease using small 
CC   peptides that are capable of interacting with CD40, thereby interfering 
CC   with the ability of CD40 to interact with CD154, which impacts 
CC   inflammation and atherosclerosis. The methods may provide added benefit 
CC   of preventing auto-antibody generation, and thus allow the resumption of 
CC   normal immune function; and can reduce the use of CAC scores based on 
CC   methods that use radiation and invasive procedures.
XX
SQ   Sequence 6 AA;

  Query Match             100.0%;  Score 6;  DB 30;  Length 6;
  Best Local Similarity   100.0%;  


Qy          1 AEKGYY 6
              ||||||
Db          1 AEKGYY 6

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
March 11, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649